Case 2:21-cv-01550-JHS Document1 Filed 04/01/21 Page 1 of 11
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

18 44 (Rev. 10/20)

I. (a) PLAINTIFFS

Marth ew pps nm

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

(c) Attomcys (Firm Name, Address, and Telephone Number)
CocnerStone Leqe\

DNd-44Y-3O34

Groep,

a3

Philadel chrice

O South Breall
Steer, [ere Flee
Phila, PA (ator

DEFENDANT
Scott echwcrer, Col {fos tan

‘N
County of Residence of First Listed Defendant [ hdacel pi lita.
(IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Atiomeys (if Known)
Orty Low Lepr
Taye Arch 3+, LT Eleor
tladel nia, PA IG

i

 

 

i. BASIS OF JURISDICTI

(Place an "X" in One Box Only}

 

Lil. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Bax for Plaintiff

 

 

 

 

  

 

   
  
  
     
    

 

 

 
 

 

 

     

 

 

 

 

 

 

   

  

 

 

 

 

 

 

 

 
 

(For Diversity Cases Only) and One Box for Defendant}
CI | U.S. Government 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 (11 Incorporated or Principal Place []4 []4
of Business In This State
[J2 U.S. Government (14 Diversity Citizen of Another State (42 (Cy 2 Incorporsted and Principal Place Os O35
Defendant (Indicate Citizenship of Parties in Hem HD of Business In Another State
Citizen or Subject of a (13 (13 Foreign Nation Cle (5
Foreign Country
IV. NATURE OF SUIT (Place on “X" in One Bax Only} Click here for: i ¢ sas .
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL [INJURY 1 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplanc oO 365 Personal Injury - of Property 21 USC 88 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 345 Airplane Product Product Liability | j690 Other 28 USC 157 3729(a)})
140 Negotiable Instrument Liability (_] 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment -] 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights [| 430 Banks and Banking
Fy} 151 Medicare Act O 330 Federal Employers’ Product Liability 830 Patent [_] 450 Commerce
{52 Recovery of Defaulted Liability | 368 Asbestos Persona! 835 Patent - Abbreviated § [_] 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability cee [| 840 Trademark Corrupt Organizations
Oo 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. 880 Defend Trade Secrets ] 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
| {60 Stockholders’ Suits a 355 Motor Vehicle H 371 Truth in Lending Act _] 485 Telephone Consumer
190 Other Contract Product Liability [_] 380 Other Personal | _]720 Labor/Management Protection Act
195 Contract Product Liability ] 360 Other Personal Property Damage Relations 861 HIA (1395ff} 490 Cable/Sat TV
196 Franchise Injury Ol 385 Property Damage Hist Railway Labor Act 862 Black Lung (923) B50 Securitics‘Commoditics’
362 Personal Injury - Product Liability 751 Family and Medical 863 DIVC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |] 890 Other Statutory Actions
[REAL PROPERTY| Eriti 790 Other Labor Litigation 865 RSI (405(g)) -} 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting | 463 Alien Detainee Income Security Act L 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintifé Act
240 Torts to Land 443 Housing! Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General | 871 IRS—Third Party 899 Administrative Procedure
290 Ail Other Real Property 7 445 Amer. w/Disabilitics -[._] 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -[[ | 540 Mandamus & Other 465 Other Immigration | 550 Constitutionality of
Other 550 Civil Rights Actions State Statutes
_] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
¥ RIGIN (Place an “X" in One Bax Only}
1 Original C2 Removed from O34 Remanded from a 4 Reinstated or [7] 5 Transferred from 6 Multidistrict & Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S, Civil Statute ‘ait which you are me Pe not cite jurisdictional statutes antess diversity):

[Past description of te Pe ius\ Rights Vr Calec of Low

 

Vil. REQUESTED IN [[) CHECK IF THIS IS A CLASS ACTION

 

DEMAND §

 

 

 

 

 

 

 

CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 626, OOO JURY DEMAND: MyYes ONo
VIIL RELATED CASE(S)
IF ANY Geeinsiructions’ GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF REG@RD
3 (31 [a See Be aaa
FOR OFFICE USE ONLY a ee
RECEIPT # AMOUNT APPLYING [FF JUDGE

MAG. JUDGE
 

Case 2:21-CV-01550- He PSUS ere BG QA/O1/21 Page 2 of 11

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaimitt: 34C €. Upshel 6+ Ph le, PA diary
Address of Defendant: (S15 Acch Oo, jar Elee [= “Phila 4 PA | q OF
Place of Accident, Incident or Transaction: Phi lodiel hs a, PA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:
1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court? a
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No YJ
pending or within one year previously terminated action in this court? ee
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?
4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No]
case filed by the same individual?

 

 

 

 

 

 

I certify that, to my knowledge, the within case (is / we related to any case gow pending or within one year previously terminated action in
this court except as noted above.

pare:__ 3 fa av Sian Bi6o7GE 4 _

~ Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a Vin one category enly)

 

 

 

 

A, Federal Question Cases: B, Diversity Jurisdiction Cases:
1 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
[LJ 2. FELA (1 2. Airplane Personal Injury
(1 3. Jones Act-Personal Injury LJ] 3. Assault, Defamation
LJ 4. Antitrust C1 4. Marine Personal Injury

5. Patent L] 5. Motor Vehicle Personal [njury
H . Labor-Management Relations (J 6. Other Personal Injury (Please specify):
is Civil Rights (J 7. Products Liability
(J 8. Habcas Corpus CI 8&8. Products Liability — Asbestos

9. Securities Act(s) Cases Cj 9. Allother Diversity Cases
H 10. Social Security Review Cases (Please specify):
CJ 11. Allother Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect af this certification is to remove the case from eligibility for arbitration}

L Fa \e. he h counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

Relief other than monetary damages is sought.

‘ Poo

DATE:__‘3 (31 [> \ Vax if applicable 310065
Attorney-at-Law / Pro Se Plaintiff Atiorney LD. # (if applicable}

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38

 

Civ, 609 (5/2018)

 
Case 2:21-cv-01550-JHS Document1 Filed 04/01/21 Page 3 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Matthew Kipper) CIVIL ACTION

Vv. :
Scorxt Sclhwerzes, Erik Pross,: xo
t aerck Banning creat

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. ak
Dow i. Wr sity Coca

r/slrs ot ons e ©

 

 

Date Attortiey-at-law Attorney for
Aia-2442039 _Bla- 6345-7365 — weele nailcory
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

American LegalNet, ne. ©
wor, Forms W orkFlow.cun :
Case 2:21-cv-01550-JHS Document 1 Filed 04/01/21 Page 4 of 11

 

Matthew Pippen, ; United States District Court
Plaintiff, : Eastern District of Pennsylvania
VS.

- 6

Scott Schweizer, Erik Pross, Patrick Banning, : Civil Division — Civil Rights
Michael Szelagowski, John Doe Officers 1-10, : Case No.:
Defendants. :

 

 

COMPLAINT
1. Plaintiff Matthew Pippen (“Pippen”) via counsel, David Wesley Cornish, Esquire, Complains and states
he was injured as follows, and via 42 U.S.C. §§1983, 1985, and 1988, of the civil rights laws passed by
Congress, provides the appropriate remedy to persons who have been deprived of their federal
constitutional statutory rights under the color of state law.
JURISDICTION AND VENUE
2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 (federal question) and the Civil
Rights Act of 1871, 42 U.S.C. §§1983, 1985, and 1988.
3. This Court has supplemental jurisdiction for the state law claims, pursuant to 28 U.S.C. §1367.
4. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) in that Defendants work and reside in this
district and virtually all the acts described in this Complaint occurred in this district.
PLAINITFE
5. Plaintiff is Matthew Pippen, an individual and resident of the United States of America, and resident of
the Commonwealth of Pennsylvania.
DEFENDANTS
6. Defendant is Officer Scott Schweizer, a police officer for the Philadelphia Police Department, who lives

and resides in the Commonwealth of Pennsylvania.
10.

Il.

12.

13.

14.

15.

16.

17.

18.

Case 2:21-cv-01550-JHS Document1 Filed 04/01/21 Page 5 of 11

Defendant is Officer Erik Pross, a police officer for the Philadelphia Police Department, who lives and
resides in the Commonwealth of Pennsylvania.
Defendant is Officer Patrick Banning, a police officer for the Philadelphia Police Department, who
lives and resides in the Commonwealth of Pennsylvania.
Defendant is Officer Michael Szelagowski, a police officer for the Philadelphia Police Department, who
lives and resides in the Commonwealth of Pennsylvania.
Defendant is John/Jane Doe Officers 1-10, police officer(s) for the Philadelphia Police Department,
who live(s) and reside(s) in the Commonwealth of Pennsylvania.

FACTUAL BACKGROUND
At all relevant times the Defendants acted under the color of law as the municipality of Philadelphia,
supervised these municipally employed police officers, while on duty.
Plaintiff was arrested by Philadelphia Police Officers in 2018, including the above-name Defendants in
relation to a narcotics investigation within the City of Philadelphia.
The Plaintiff was arrested and charged with purchase/receipt of narcotics and simple possession in MC-
51-CR-8651-2018.
On April 3, 2019, all charges against the Plaintiff were dismissed in Philadelphia Municipal Court.
Plaintiff contends the Defendants lacked probable cause to arrest, detain, and prosecute him as he was
not participating in any criminal activity, and had not sold, possessed, nor purchased drugs.
Plaintiff was incarcerated due to this arrest.
Defendants themselves or at their order had other law enforcement agents physically restrain the
Plaintiff with both physical force, handcuffs, locked rooms (jail cells), and other incapacitant devices, in
addition to a verbal use of force, to prevent free movement.
Defendants themselves or at their order had the Plaintiff removed from the scene for further processing

at the Police Department after searching, seizing, detaining, and arresting him.
19.

20.

21.

22.

25.

26.

27.

Case 2:21-cv-01550-JHS Document 1 Filed 04/01/21 Page 6 of 11

After arresting Plaintiff, Defendant and other law enforcement agents at his direction, completed police
paperwork and attested probable cause existed to believe Plaintiff committed a criminal act and both
should be criminally charged for violating the law.

Defendant and other law enforcement agents at his direction, completed police paperwork regarding this
incident and forwarded it to the Philadelphia District Attorney’s Office for prosecuting the Plaintiff.
Based on the claims made by Defendants, including his observations which were the entire basis for the
police paperwork generated, Plaintiff was charged.

Plaintiff was arrested, searched, seized, detained, and prosecuted based upon alleged observations by

Defendants.

. Plaintiff avers he was not violating any laws before or at the time he was arrested.

. Plaintiff never spoke with, interacted, physically touched, nor communicated with in any way, any

person trying to buy narcotics, and Plaintiff never possessed any illegal drugs.
Plaintiff at no time during this investigation, was participating in criminal activity, nor did he exchange

any money or narcotics with any persons.

PLAINTIFFS INJURIES

Plaintiff alleges and incorporates via reference the allegations contained in all the above paragraphs, as
fully as though the same were set forth herein at length.
Due to the Defendants actions Plaintiff suffered the following injuries:

a. Physical discomfort from being handcuffed;

b. A loss of freedom due to the Defendants arresting him;

c. A loss of enjoyment and quality of life due to the Defendants actions in restraining, arresting,

and prosecuting him which caused physical and psychological injuries;
d. A loss of employment/business opportunities due to the Defendants actions restraining, arresting,

and prosecuting him;
28.

29.

30.

31.

32.

33.

34.

Case 2:21-cv-01550-JHS Document1 Filed 04/01/21 Page 7 of 11

e. Loss of reputation from the Defendants actions restraining, arresting, and prosecuting;
f. Litigation expenses for this civil matter including but not limited to filing fees, administrative

fees, expert fees, court costs, civil counsel fees, and the like.

Plaintiff alleges and incorporates via reference the allegations contained in all the above paragraphs, as
fully as though the same were set forth herein at length.

Plaintiff avers the Defendants initiated criminal proceedings in the underlying criminal case, against him
via arrest, filing a criminal complaint, processing him, and consulting the District Attorney’s Office
about further charging him.

Plaintiff avers these Defendants lacked probable cause, as articulated in the United States Constitution’s
4" Amendment and applied to the states via the 14"" Amendment, to stop, search, and detain Plaintiff
when they first encountered him, and lacked probable cause to arrest him and because these Defendants
arrested him, his resulting imprisonment was unjust, illegal, and was the direct and causal reason he was
incarcerated.

Plaintiff's criminal charges initiated by the Defendants on April 3, 2019, terminated in his favor, when
the Municipal Court dismissed all charges.

Plaintiff avers the Defendants acted maliciously or for a purpose other than bringing him to justice, as
Plaintiff was not committing a crime when he first encountered the Defendants and at no time engaged
in any criminal activity.

Plaintiff avers because of this criminal proceeding, he suffered a significant deprivation of liberty and
freedom spending as he was held in pre-trial incarceration.

Further, Plaintiff avers Defendants obscured the District Attorney’s Office from making an independent
judgment about the merits of prosecution as these Defendants failed to provide materially honest

evidence and statements regarding Plaintiff, the evidence observed, and recovered.
35.

36.

37.

38.

Case 2:21-cv-01550-JHS Document1 Filed 04/01/21 Page 8 of 11

Plaintiff avers but for the Defendant filing a criminal complaint based on fabricated/non-
existent/mistaken evidence he would never have had a criminal case initiated against him.

The Defendant directly, foreseeably, legally, and proximately caused Plaintiff to have suffered unjust,
unwarranted, and unlawful incarceration, prosecution, and/or will continue to suffer the following
damages: Physical injuries including pain and suffering, loss of job/wages opportunities, Public shame
and embarrassment, Loss of enjoyment of life, Loss of enjoyment of freedom, and Past and future pain
and suffering, extreme inconvenience, and emotional distress.

WHEREFORE, Plaintiff demands judgment against the Defendant, in an official, professional,
individual, and personal capacity, individually, jointly, and severally for compensatory, punitive, and
exemplary damages in addition to attorneys' fees, costs, interest, and the like in excess of one hundred

and fifty-thousand dollars ($150,000).

PUNITIVE DAMAGES REQUEST

Plaintiff alleges and incorporates via reference the allegations contained in all the above paragraphs, as
fully as though the same were set forth herein at length.

Defendants actions in depriving Plaintiff of his rights, freedoms, privileges, and liberties is so
outrageous as to shock the conscience of reasonable persons and shows reckless indifference for the
Plaintiffs’ rights, especially when there was no reasonable suspicion or probable cause to believe he was
committing a criminal act by charging his phone and waiting in the hallway of a public building.
WHEREFORE, Plaintiff demands exemplary and punitive damages plus attorneys’ fees and costs in an
amount in excess of One-Hundred and Fifty-Thousand Dollars ($150,000) against all Defendants,

excluding any municipalities, officially, personally, professionally, individually, jointly, and severally.
Case 2:21-cv-01550-JHS Document1 Filed 04/01/21 Page 9 of 11

JURY DEMAND

39. Plaintiffs demand a jury to determine the extent of damages and provide a full and fair determination

pursuant to the United States Constitutional Amendments V, VI, and XIV.

Respectfully See CO tixcneis

/S/ David Wesley€ornish, Esquire

David Wesley Cornish, Esquire

Bar ID #: 310865

230 South Broad Street, 17" Floor
Philadelphia, PA 19102

Phone: 212-444-2039

ATTORNEY FOR PLAINTIFF PIPPEN
DATE: March 31, 2021

 
Case 2:21-cv-01550-JHS Document 1 Filed 04/01/21 Page 10 of 11

 

Matthew Pippen, 3 United States District Court

Plaintiff, : Eastern District of Pennsylvania
vs.

Scott Schweizer, Erik Pross, Patrick Banning, : Civil Division — Civil Rights
Michael Szelagowski, John Doe Officers 1-10, : Case No.:
Defendants. ;

 

 

VERIFICATION

 

The facts set forth in the foregoing are true and correct to the best of the undersigned's knowledge,
information and belief and are verified subject to the penalties both in Pennsylvania and Federal Court for

perjury and unsworn falsification to authorities and/or the tribunal.

Respectfully Submitted, fle
e%

/S/ David WeSlgf Comish, Esquire

David Wesley Cornish, Esquire

Bar ID #: 310865

230 South Broad Street, 17" Floor
Philadelphia, PA 19102

Phone: 212-444-2039

ATTORNEY FOR PLAINTIFF PIPPEN
DATE: March 31, 2021

 
Case 2:21-cv-01550-JHS Document1 Filed 04/01/21 Page 11 of 11

VERIFICATION FOR COMPLAINT

I, Matthew Pippen, subject to the penalties of unsworn falsifications and perjury, state I,
answered the foregoing, to the best of my knowledge, information, and belief, they are accurate,

true and complete. I, verify and make this representation pursuant to the penalties for unsworn

Kiphe
Signature

Matthew Pippen
Printed Name

falsifications and perjury the foregoing.

 

 

Date:
